DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 28, 32, 33, 36, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (USPN 7261645) in view of Sara (USPN 3571901) and Reyes et al. (USPN 6435980) and De Shiell et al. (USPN 6969326).
Regarding claim 21, Oyama discloses a club head having a crown insert wherein the crown insert is made from layered woven composite material with 12C being the inner composite layer  and 13 being the woven outer composite layer (See Figures 1 and 6). Oyama notes that a shaft is attached to a neck portion of the club head (See Column 3, lines 12 through 25). Oyama does not disclose the shaft having a grip or the woven outer composite layer having a core fiber coated with a colored metallic coating layer or the fiber areal weight. Sara discloses a carbon-fiber reinforces composite wherein the core fiber is coated with a metallic material (See Abstract). Sara notes that the metallic coating is silver and aluminum. It should be noted that silver and aluminum naturally give off a grayish color. One having ordinary skill in the art would  colored metallic coating on the fibers of the composite material, as taught by Sara, in order to strengthen the composite material. Reyes et al. discloses a golf club having a club head, shaft, and a grip (See Fig. 2b). One having ordinary skill in the art would have found it obvious to have a grip, as shown by Reyes et al., in order to allow the user to hold and swing the club head.  De Shiell et al. discloses a club head having a crown insert made of composite layers wherein a woven outer composite layer made of woven fibers has a fiber areal weight (FAW) of 20 to 200 g/m2 (See Paragraph bridging columns 5 and 6).  One having ordinary skill in the art would have found it obvious to have the woven outer composite of a FAW of 20 to 200 g/m2, as taught by De Shiell et al., in order to improve the durability, COR, and acoustic qualities of the club head. 
Regarding claim 24, see the above regarding claim 21.
Regarding claim 28, Sara discloses the colored metallic coating layer coated around the entire outer surface of the core fiber.
Regarding claim 32, Sara discloses aluminum used in the colored metallic coating layer (Abstract).
Regarding claim 33, Oyama discloses the club head having a sole insert made in the same manner as the crown (See Figure 14 and paragraph bridging columns 11 and 12). Oyama does not disclose the woven outer composite layer having a core fiber coated with a colored metallic coating layer. Sara disclose a carbon-fiber reinforces composite wherein the core fiber is coated with a metallic material. Sara notes that the metallic coating is silver and aluminum. It should be noted that silver and aluminum naturally give off a grayish color. One having ordinary skill in the art would 
Regarding claim 36, Oyama discloses the fibers arranged in bundles (tows) (See Column 7, lines 1 through 16).
Regarding claim 45, see the above regarding claims 21.  In addition, Oyama shows the crown insert occupying more than 40% of the crown area (See Figure 2).
Claims 41 and 42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 21 above, in view of Sargent et al. (USPN 9174096).
Regarding claim 41, the prior art applied to claim 21 above does not disclose a moveable weight. Sargent et al. discloses a club head having a moveable weight configured to be moved from a first position to a second position (See Figure 93B and Column 66, lines 10-21). One having ordinary skill in the art would have found it obvious to have a moveable weight, as taught by Sargent et al., in order to adjust the weight of the club head between the heel and toe.
Regarding claim 42, the prior art applied to claim 21 above does not disclose the hosel being an adjustable sleeve. Sargent et al. discloses a club head having an adjustable sleeve (See paragraph bridging columns 23 and 24 and Figures 18-20). One having ordinary skill in the art would have found it obvious to have the hosel adjustable, as taught by Sargent et al., in order to modify the club head to the users desire.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21, 22, 26, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 18, 19, and 20 of U.S. Patent No. 10576335. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10576335 does not disclose the fiber areal weight.  Though not in claim 1, claim 2 discloses the fiber areal weight being 200 g/m2.  In light of the above, claim 21 of the instant application is obvious by claims 1 and 2 of US Patent 10576335.
Allowable Subject Matter
Claims 46-48 are allowed.
Claims 23, 25, 27, 30, 31, 34, 35, 37, 38, 40, and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 21-38 and 40-48 have been considered but are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711